Order entered November 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01000-CV

                       FAVOUR LEASING, LLC, ET AL., Appellants

                                                V.

                        PATRICK J. MULLIGAN, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14667-A

                                            ORDER
       We GRANT appellants’ November 6, 2013 motion for an extension of time to file a

reply brief. Appellants shall file their reply brief on or before November 25, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE